           Case 1:19-cr-00819-VM Document 33 Filed 07/22/20 Page 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA                                                       Protective Order

                v.                                                              19 Cr. 819 (VM)

 FRANCISCO TORRES-RENDON, and
 JOSE SANTOS

                            Defendants.



       Upon the application of the United States of America, the Court hereby finds and orders as

follows:

       1. Sensitive Disclosure Material. The Government has made and will make disclosure to

the defendants of documents, objects and information, including electronically stored information

(“ESI”), pursuant to Federal Rule of Criminal Procedure 16, 18 U.S.C. §3500, and the

Government’s general obligation to produce exculpatory and impeachment material in criminal

cases, all of which will be referred to herein as “disclosure material.” The Government’s disclosure

material may include certain “Sensitive Disclosure Material” that (i) affects the privacy,

confidentiality and of individuals; (ii) would impede, if prematurely disclosed, the Government’s

ongoing investigation of uncharged individuals; (iii) would risk prejudicial pretrial publicity if

publicly disseminated; and (iv) that is not authorized to be disclosed to the public or disclosed

beyond that which is necessary for the defense of this criminal case.
           Case 1:19-cr-00819-VM Document 33 Filed 07/22/20 Page 2 of 4




NOW, THEREFORE, FOR GOOD CAUSE SHOWN, IT IS HEREBY ORDERED:

       2. Sensitive Disclosure Material shall not be disclosed by the defendants or defense

counsel, including any successor counsel (“the defense”) other than as set forth herein, and shall

be used by the defense solely for purposes of defending this action. The defense shall not post any

Sensitive Disclosure Material on any Internet site or network site to which persons other than the

parties hereto have access, and shall not disclose any Sensitive Disclosure Material to the media

or any third party except as set forth below.

       3. Sensitive Disclosure Material may be disclosed by counsel to:

            (a) The defendants for review in the presence of defense counsel for purposes related

to this case. The defendants shall not maintain, retain, or keep copies of any records containing

Sensitive Disclosure Material outside of the presence of defense counsel. The defendants shall not

make or retain any notes that include any Sensitive Disclosure Material outside the presence of

defense counsel;

           (b) Personnel for whose conduct counsel is responsible, i.e., personnel employed by or

retained by counsel, as needed for purposes of defending this action;

           (c) Prospective witnesses for purposes of defending this action.

       4. The Government may authorize, in writing, disclosure of Sensitive Disclosure Material

beyond that otherwise permitted by this Order without further Order of this Court.

       5. This Order does not prevent the disclosure of any Sensitive Disclosure Material in any

hearing or trial held in this action, or to any judge or magistrate judge, for purposes of this action.

All filings should comply with the privacy protection provisions of Fed. R. Crim. P. 49.1.

                                                  2
          Case 1:19-cr-00819-VM Document 33 Filed 07/22/20 Page 3 of 4



       6. Except for Sensitive Disclosure Material that has been made part of the record of this

case, the defense shall return to the Government or securely destroy or delete all Sensitive

Disclosure Material, including the seized ESI Sensitive Disclosure Material, within 30 days of the

expiration of the period for direct appeal from any verdict in the above-captioned case; the period

of direct appeal from any order dismissing any of the charges in the above-captioned case; or the

granting of any motion made on behalf of the Government dismissing any charges in the above-

captioned case, whichever date is later.

       7. At any time, Defense Counsel may seek leave from the Government to share materials

designated as Sensitive Disclosure Material with the defendant (“Requested Material”). The

Government will promptly review such Requested Material and (i) consent to the sharing of the

Requested Material with the defendant; (ii) provide Defense Counsel with a redacted version of

the Requested Material that may be shared with the defendant; or (iii) provide Defense Counsel

with an explanation as to why the Requested Material cannot be shared with the defendant at that

time, so as to facilitate the Court’s consideration of any disputes regarding the Requested

Material. The Government will make all practicable efforts to oblige Defense Counsel requests to

share Requested Material.

       8. This Order places no restriction on a defendant’s use or disclosure of ESI that originally

belonged to the defendant.




                                                 3
            Case 1:19-cr-00819-VM Document 33 Filed 07/22/20 Page 4 of 4




                                   Retention of Jurisdiction
       9. The provisions of this order shall not terminate at the conclusion of this criminal

prosecution and the Court will retain jurisdiction to enforce this Order following termination of

the case.



SO ORDERED:

Dated: New York, New York
       __ day of July, 2020

                                                        _________________________________
                                                        HON. VICTOR MARRERO
                                                        UNITED STATES DISTRICT JUDGE




                                               4
